DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having first and second wings extending outwardly in the transverse direction and a pair of opposing primary garment attachment regions each having a first segment in a chassis region, a second segment in a wing folding area, and a third segment in a wing area, wherein a mechanical garment attachment is positioned within each of the primary garment attachment regions. The closest prior art of record, U.S. Patent 8,486,037 to Konawa, made herein of record but not relied upon for any rejection, discloses an absorbent article, as shown in figure 13, having first and second wings W and primary garment attachment regions comprising a first segment 11 in the chassis area, a second segment 13 in a folding area, and a third segment 12 in the wing area. However, Konawa explicitly discloses only the use of adhesive attachment means, and does not disclose nor fairly suggest the use of mechanical attachment means. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 5,201,727 and 8,486,037, and JP2004-290602, disclose absorbent articles having wings with garment attachment regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781